McCay, J.
By the answers of these defendants, Brown is the actual purchaser of the drafts, bona fide, and without notice. The Goodkinds are the holders, as collateral security. If innocent holders, they stand, by section 2746 of the Revised Code, on the same footing as any other innocent purchasers. If they have given credit on them, put themselves under new obligations, by virtue of their receipt, they are protected.
Taking all these answers and affidavits together, we are not prepared to say that the Judge has abused his discretion in refusing this injunction. The most that can be said for the complainant is, that he has gotten a case of suspicion against the claimants to these drafts. If they tell the truth, they are innocent purchasers without notice. The complainant’s case turns almost entirely upon the suspicion of untruth he has undertaken to cast upon the answers. We do not say that he has been entirely unsuccessful in this effort. Indeed, if the Judge had granted the injunction, we are inclined to think we would not have disturbed his judgment. But, as he has refused it, we will not disturb that either.
The granting or refusing an injunction is in the wise discretion of the Chancellor. His judgment is not error unless he acts illegally. This Court, as we have said in many cases, *641is not a Court of appeals, to re-hear questions of fact, and judge of them de novo. It is only when the Court below acts illegally that this Court will reverse the judgment.
We desire to say that, in the granting and refusing injunctions, until the hearing, the Judge of the Superior Court is clothed, by the law, with a discretion. If this Court undertakes to reverse his judgment simply because we think the burden of the case is, on the facts, against his judgment, we should be ourselves assuming an original jurisdiction, not granted to this Court. The Judges of the Superior Court should be careful iu these matters; examine, patiently and cautiously the facts, and act with deliberation and wisdom. We will always assume they have so done, and will not disturb the judgment on the facts, except in a clear case of mistake, misapprehension, or error of law.
Judgment affirmed.